DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miniard (Pub # US 2019/0378391 A1), and further in view of Gold et al. (Pub # US 2019/0174284 A1).
Consider claim 1, Miniard teaches a geofence selection and modification method comprising: registering, by a processor of a hardware device, a physical object with geofence policies of a first user; tagging, by said processor, said physical object with a digital tag comprising information associated with said user with respect to said geofence policies [0047]; monitoring, by said processor via said sensors, reactions of said first user with respect to additional physical objects located within a specified geographical boundary surrounding said first user; generating, by said processor based on analysis of said input data and said reactions of 
Miniard does not teach receiving, by said processor, input data indicating a value, an emotional attachment, and a sentiment of said physical object with respect to said first user; detecting, by said processor via sensors of said hardware device, said physical object.
In the same field of endeavor, Gold et al. teaches receiving, by said processor, input data indicating a value, an emotional attachment, and a sentiment of said physical object with respect to said first user; detecting, by said processor via sensors of said hardware device, said physical object [0049] for the benefit of proves valuable for understanding a person's satisfaction or other sentiments relative to use of a particular product.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include receiving, by said processor, input data indicating a value, an emotional attachment, and a sentiment of said physical object with respect to said first user; detecting, by said processor via sensors of said hardware device, said physical object as shown in Gold et al., in Miniard method for the benefit of proves valuable for understanding a person's satisfaction or other sentiments relative to use of a particular product.
Consider claim 2, Miniard clearly shows and discloses the method, wherein said executing said action comprises: detecting that said physical object has entered a second geofence associated with said geofence policy; determining, based on analysis of said digital tag, 
Consider claim 4, Miniard clearly shows and discloses the method, wherein said executing said action comprises: detecting that said physical object has entered a second geofence associated with said geofence policy; determining, based on analysis of said digital tag, that said second geofence is not associated with a user associated with said first user; generating, an alert indicating that said physical object has entered said second geofence; and transmitting said alert to said first user and an authoritative entity [0064].
Consider claim 5, Miniard clearly shows and discloses the method, wherein said executing said action comprises: detecting that said physical object has entered a second geofence; activating additional sensors within said second geofence; determining, based on results of said activating, a default geofence policy for said second geofence; and updating said default geofence policy by retrieving context information of said second geofence and assigning a value indicator to said physical object [0061-0062].
Consider claim 6, Miniard clearly shows and discloses the method, wherein said sensors comprise specialized sensors selected from the group consisting of a video camera [0121].
Consider claim 7, Miniard clearly shows and discloses the method, wherein said physical object comprises an electrical object (56, 58, 60, Fig. 3) of said first user [0081].
Consider claim 8, Miniard clearly shows and discloses the method, wherein said physical object comprises a mechanical object (doorways) of said first user [0092].


Consider claim 10, Miniard teaches a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of hardware device implements a geofence selection and modification method, said method comprising: registering, by said processor, a physical object with geofence policies of a first user; tagging, by said processor, said physical object with a digital tag comprising information associated with said user with respect to said geofence policies [0047]; detecting, by said processor via sensors of said hardware device, said physical object; monitoring, by said processor via said sensors, reactions of said first user with respect to additional physical objects located within a specified geographical boundary surrounding said first user; generating, by said processor based on analysis of said input data and said reactions of said user, a classification for said physical object; selecting, by said processor based on said classification, a geofence policy of said geofence policies; detecting, by said processor via said sensors, that said physical object has been removed from a first geofence for a specified time period threshold, wherein said first geofence is associated with said geofence policy; and executing, by said processor, an action associated with said detecting that said physical object has been removed from said first geofence [0050-0051].

In the same field of endeavor, Gold et al. teaches receiving, by said processor, input data indicating a value, an emotional attachment, and a sentiment of said physical object with respect to said first user [0049] for the benefit of proves valuable for understanding a person's satisfaction or other sentiments relative to use of a particular product.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include receiving, by said processor, input data indicating a value, an emotional attachment, and a sentiment of said physical object with respect to said first user as shown in Gold et al., in Miniard method for the benefit of proves valuable for understanding a person's satisfaction or other sentiments relative to use of a particular product.
Consider claim 11, Miniard clearly shows and discloses the computer program product, wherein said executing said action comprises: detecting that said physical object has entered a second geofence associated with said geofence policy; determining, based on analysis of said digital tag, that said second geofence is associated with a second user associated with said first user; receiving, from said first user, an approval for said physical object to be located within said second geofence; and modifying said geofence policy to include permissions for said physical object to be located within said second geofence [0092].
Consider claim 13, Miniard clearly shows and discloses the computer program product of claim 10, wherein said executing said action comprises: detecting that said physical object has entered a second geofence associated with said geofence policy; determining, based on analysis of said digital tag, that said second geofence is not associated with a user associated with said 
Consider claim 14, Miniard clearly shows and discloses the computer program product, wherein said executing said action comprises: detecting that said physical object has entered a second geofence; activating additional sensors within said second geofence; determining, based on results of said activating, a default geofence policy for said second geofence; and updating said default geofence policy by retrieving context information of said second geofence and assigning a value indicator to said physical object [0061-0062].
Consider claim 15, Miniard clearly shows and discloses the computer program product, wherein said sensors comprise specialized sensors selected from the group consisting of a video camera [0121]. 
Consider claim 16, Miniard clearly shows and discloses the computer program product, wherein said physical object comprises an electrical object (56, 58, 60, Fig. 3) of said first user [0081].
Consider claim 17, Miniard clearly shows and disclose the computer program product, wherein said physical object comprises a mechanical object (doorway or windows) of said first user [0092].
Consider claim 18, Miniard teaches a hardware device comprising a processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the processor implements a geofence selection and modification method comprising: registering, by said processor, a physical object with geofence policies of a first user; tagging, by said processor, said physical object with a digital tag comprising information associated with said user with respect to said geofence policies [0047]; detecting, by said processor via sensors 
Miniard does not teach receiving, by said processor, input data indicating a value, an emotional attachment, and a sentiment of said physical object with respect to said first user.
In the same field of endeavor, Gold et al. teaches receiving, by said processor, input data indicating a value, an emotional attachment, and a sentiment of said physical object with respect to said first user [0049] for the benefit of proves valuable for understanding a person's satisfaction or other sentiments relative to use of a particular product.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include receiving, by said processor, input data indicating a value, an emotional attachment, and a sentiment of said physical object with respect to said first user as shown in Gold et al., in Miniard method for the benefit of proves valuable for understanding a person's satisfaction or other sentiments relative to use of a particular product.
Consider claim 19, Miniard clearly shows and discloses the hardware device, wherein said executing said action comprises: detecting that said physical object has entered a second geofence associated with said geofence policy; determining, based on analysis of said digital tag, .
Allowable Subject Matter
Claims 3, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JACK K WANG/Primary Examiner, Art Unit 2687